IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-89,904-01


                       EX PARTE DAVID KEITH GRANTHAM, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. C36803-CR IN THE 13TH DISTRICT COURT
                            FROM NAVARRO COUNTY


         Per curiam.

                                           OPINION

         Applicant pleaded guilty to engaging in organized crime and was sentenced to 27 years years’

imprisonment. The Tenth Court of Appeals affirmed his conviction. Grantham v. State, No. 10-17-

00365-CR (Nov. 7, 2018). Applicant filed this application for a writ of habeas corpus in the county

of conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC . art.

11.07.

         Applicant contends that he lost the opportunity to accept a plea offer due to counsel’s

deficient performance and as a result he received a more severe sentence. Lafler v. Cooper, 566 U.S.
156, 163, 168 (2012); see also Missouri v. Frye, 566 U.S. 134, 147 (2012); Ex parte Battle, 817
S.W.2d 81, 84 (Tex. Crim. App. 1991).
                                                                                                   2

       The habeas court has concluded that Applicant would not have rejected the 15-year plea offer

if counsel had given him adequate advice. The court also concludes that it is reasonably probable

that, if Applicant had been properly informed, he would have accepted the plea offer, the State would

not have withdrawn the offer, and the court would have accepted the plea bargain. Ex parte Argent,

393 S.W.3d 781, 784 (Tex. Crim. App. 2013); see also Cooper, 566 U.S. at 163-64.

       Relief is granted. Hill v. Lockhart, 474 U.S. 52 (1985); Ex parte Argent, 393 S.W.3d 781

(Tex. Crim. App. 2013). The judgment in cause number C36803-CR in the 13th District Court of

Navarro County is set aside, and Applicant is remanded to the custody of the Sheriff of Navarro

County to answer the charges as set out in the indictment. The trial court shall issue any necessary

bench warrant within ten days from the date of this Court’s mandate.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered:     February 24, 2021
Do not publish